NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



PAUL ANTHONY NEWMAN,                          )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1739
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Paul Newman, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and BLACK, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR
JUDGE, Concur.